San Joaquin Bancorp Press Release EXHIBIT 99.1 Administrative Offices 1000 Truxtun Avenue Phone: (661) 281-0360 Bakersfield, CA 93301 Fax: (661) 281-0366 News Release San Joaquin Bancorp  2 nd Quarter Profits Up 12% BAKERSFIELD, Calif., July 23, 2008 (Business Wire): San Joaquin Bancorp (OTCBB: SJQU), a bank holding company with $878 million in assets, today announced financial results for the 2 nd quarter ended June 30, 2008. Financial Performance Net income after tax for the 2 nd quarter of 2008 was $2.64 million compared to $2.36 million reported for the 2 nd quarter of 2007, an increase of 12.1% . Earnings per share (EPS) for the 2 nd quarter of 2008 were $0.65 per diluted share compared to $0.58 per diluted share reported in the 2 nd quarter of 2007, an increase of 12.1% . 2 nd quarter EPS for 2007 have been adjusted for the 2008 stock dividend. Net income after tax year to date in 2008 was $5.23 million compared to $4.57 million reported year to date in 2007, an increase of 14.4% . Year to date earnings per share (EPS) for 2008 were $1.29 per diluted share compared to $1.12 per diluted share reported in the same period in 2007, an increase of 15.2% . Year to date EPS for 2007 have been adjusted for the 2008 stock dividend. Growth Loan growth exceeded managements expectations for the first half of 2008. Total loans, net of unearned fees were up $145 million or 25.1% to $726 million at June 30, 2008 compared to $580 million at June 30, 2007. Total deposits at June 30, 2008 were up $41 million or 6.0% to $727 million compared to $686 million at June 30, 2007. Overall, total assets grew by $107 million or 13.9% to $878 million at June 30, 2008 compared to $771 million at June 30, 2007. Bart Hill, President, said, "We are pleased with the Companys performance for the 2 nd quarter of 2008 with earnings exceeding last year by 12.1% . This earnings growth is a reflection of the quality and strength of our customers. With the current credit crisis at the forefront of everyones minds, our focus has been and remains on strengthening liquidity and capital, maintaining credit quality in the loan portfolio, and providing superior service to our customers. Again, this year, our Company was chosen by US Banker as one of the top community banks in the nation based on return on shareholders equity with our ranking improving from 18 th in 2007 to 17 th in 2008. Highlights for the Quarter: Loans, net of unearned fees - up 25.1% to $726 million Deposits - up 6.0% to $727 million Assets - up 13.9% to $878 million Net income  up 12.1% to $2.64 million Shareholders Equity  up 19.5% to $60 million 1 Income Statement Net interest income increased from $7.5 million for the 2 nd quarter of 2007 to $8.6 million for the 2 nd quarter of 2008 an increase of $1.1 million or 15.1% . The increase was due primarily to increased loan volume and reduced interest expense year over year. Year to date, net interest income increased by $2.1 million or 14.4% to $16.8 million in 2008 from $14.7 million in 2007. Net interest margin decreased for the 2 nd quarter period ended June 30, 2008 to 4.08% compared to 4.20% for the 2 nd quarter of 2007. Net interest margin year to date in 2008 was 4.04% compared to 4.27% in 2007. The decrease for both periods was primarily due to interest rates earned on earning assets declining at a faster rate than the interest rates paid on interest-bearing liabilities, which is common in a falling rate environment. Non-interest income was $878,000 for the 2 nd quarter of 2008 compared to $865,000 for the same period in 2007, an increase of $13,000 or 1.5% . The increase was due mainly to additional service charges on deposits. Year to date, non-interest income was $1,648,000 in 2008 compared to $1,605,000 in 2007, an increase of $43,000 or 2.7% . Non-interest expense increased for the 2 nd quarter to $4.5 million in 2008 from $4.1 million in 2007, an increase of approximately $458,000 or 11.2% . Non-interest expense year to date increased to $8.9 million in 2008 from $7.9 million in 2007, an increase of approximately $1.0 million or 12.5% . The Companys efficiency ratio, the measure of operating expense as a percent of net interest income plus non-interest income, improved to 47.96 for the 2 nd quarter of 2008 compared to 49.01 for the same period in 2007. The peer group average efficiency ratio for the first quarter of 2008, the most recent quarter available, was 64.5% . In the 2 nd quarter of 2008, the provision for loan losses was $218,000 compared to $225,000 in 2007. Year to date, the provision for loan losses was $328,000 compared to $450,000 in 2007. Annualized return on average assets (ROAA) was 1.18% for the period ending June 30, 2008 compared to 1.23% in the same period in 2007. Annualized return on average equity (ROAE) was 18.18% for the period ended June 30, 2008 compared to 19.35% through June 30, 2007. Asset Quality For the 2 nd quarter 2008, the Company had net recoveries of loans previously charged off of $38,000 compared to net recoveries of $4,000 in the 2 nd quarter of 2007. Year to date in 2008, there were net recoveries of $98,000 compared to net charge offs of $28,000 in 2007. The allowance for loan losses was $9.7 million or 1.34% of loans at June 30, 2008 compared to $8.8 million or 1.52% of loans at June 30, 2007. The adequacy of the allowance for loan losses is determined by Management based on an analysis of a number of recognized factors such as historical loss, industry default rates, peer group comparisons, loan quality classifications, and various economic indicators. The allowance for loan losses is routinely reported to the Board of Directors and is subject to review by our external auditors and regulatory examiners. The provision for loan losses will be increased or decreased based on Managements analysis of adequacy. Total nonperforming and restructured loans were $4.9 million at June 30, 2008 compared to $4.6 million at June 30, 2007, an increase of $292,000, or 6.4% . Nonperforming and restructured loans as a percentage of total assets at June 30, 2008 and 2007 were 0.56% and 0.59%, respectively. The Company had no foreclosed assets at either reporting date. Impaired loans at June 30, 2008 were $9.1 million compared to $4.1 million at June 30, 2007. 2 San Joaquin Bancorp assesses and manages credit risk on an ongoing basis through a formal credit review program, internal monitoring and formal lending policies of its wholly-owned bank subsidiary, San Joaquin Bank. The Company believes that the Banks ability to identify and assess risk and return characteristics of the loan portfolio is critical for profitability and growth of the consolidated group. The Company, through the Bank, emphasizes credit quality in the loan approval process, active credit administration and regular monitoring. The Bank has designed and implemented a comprehensive loan review and grading system that functions to monitor and assess the credit risk inherent in the loan portfolio. Capital Total shareholders equity at June 30, 2008 increased to $60.0 million compared to $50.2 million at June 30, 2007. Capital ratios for the Company remain above the well-capitalized guidelines established by bank regulatory agencies. Tier I Leverage Ratios increased from approximately 7.5% at June 30 2007 to approximately 7.9% at June 30, 2008. The Tier I Leverage Ratio represents total shareholders equity plus the allowance for loan losses divided by total consolidated assets. Additional Information San Joaquin Bancorp is a bank holding company formed in 2006 and is subject to the regulatory oversight of the Board of Governors of the Federal Reserve System. San Joaquin Bank, wholly-owned by San Joaquin Bancorp, is an insured state-chartered member bank of the Federal Reserve System. The Bank was established in 1980 and is headquartered in Bakersfield, California. San Joaquin Bank is a full-service, community bank with three banking offices in Bakersfield and one in Delano. San Joaquin Bank emphasizes professional, personal banking service directed primarily to small and medium-sized businesses and professionals. The Bank also provides a full range of banking services that are available to individuals, public entities, and non-profit organizations. FORWARD-LOOKING INFORMATION: The following appears in accordance with the Private Securities Litigation Reform Act of 1995: This press release contains some forward-looking statements about the Company for which it claims the protection of the safe harbor provisions contained in the Private Securities Litigation Reform Act of 1995, including statements with regard to descriptions of our plans or objectives for future operations, products or services, and forecasts of our financial condition, results of operation, or other measures of economic performance. Forward-looking statements can be identified by the fact that they do not relate strictly to historical or current facts. They often include the words "believe," "expect," "anticipate," "intend," "plan," "estimate," or words of similar meaning, or future or conditional verbs such as "will," "would," "should," "could," or "may." Forward-looking statements, by their nature, are subject to risks and uncertainties. A number of factors many of which are beyond our control or ability to predict could cause actual conditions, events or results to differ significantly from those described in the forward-looking statements and past results should not be considered an indication of our future performance. Some of these risk factors include, but are not limited to: certain credit, market, operational and liquidity risks associated with our business and operations; changes in business or economic conditions internationally, nationally or in California; changes in the interest rate environment; potential acts of terrorism and actions taken in response; fluctuations in asset prices including, but not limited to, stocks, bonds, commodities or other securities, and real estate; volatility of rate sensitive deposits and investments; concentrations of real estate collateral securing many of our loans; deterioration in the credit quality of some of our 3 borrowers, rising unemployment rates, operational risks including data processing system failures and fraud; accounting estimates and judgments; compliance costs associated with the Companys internal control structure and procedures for financial reporting; changes in the securities markets; and, inflationary factors. These risk factors are not exhaustive and additional factors that could have an adverse effect on our business and financial performance are set forth under Risk Factors and Cautionary Factors That May Affect Future Results in Item 1A and elsewhere in our most recent annual report on Form 10-K. Forward-looking statements speak only as of the date they are made. We do not undertake to update forward-looking statements to reflect circumstances or events that occur after the date forward-looking statements are made. You are advised, however, to consult any further disclosures we make on related subjects in future periodic reports on Form 10-Q and current reports on Form 8-K filed with the SEC. In addition, past operating results are not necessarily indicative of the results to be expected for future periods. 4 San Joaquin Bancorp and Subsidiaries Consolidated Balance Sheet (unaudited) As of June 30 2008 2007 ASSETS Cash and due from banks $ 31,173,000 $ 31,848,000 Interest-bearing deposits in banks 565,000 621,000 Federal funds sold 290,000 - Total cash and cash equivalents 32,028,000 32,469,000 Investment securities: Held-to-maturity 79,957,000 120,761,000 Available-for-sale 6,382,000 6,936,000 Total Investment Securities 86,339,000 127,697,000 Loans, net of unearned income 725,846,000 580,378,000 Allowance for loan losses (9,694,000) (8,831,000) Net Loans 716,152,000 571,547,000 Premises and equipment 11,056,000 9,152,000 Investment in real estate 544,000 989,000 Interest receivable and other assets 31,433,000 28,787,000 TOTAL ASSETS $ 877,552,000 $ 770,641,000 LIABILITIES Deposits: Noninterest-bearing $ 165,945,000 $ 170,694,000 Interest-bearing 561,498,000 515,726,000 Total Deposits 727,443,000 686,420,000 Short-term borrowings 55,200,000 6,900,000 Long-term debt and other borrowings 17,081,000 17,092,000 Accrued interest payable and other liabilities 17,856,000 10,031,000 Total Liabilities 817,580,000 720,443,000 SHAREHOLDERS' EQUITY Common stock, no par value - 20,000,000 shares authorized; 3,924,044 and 3,534,022 issued and outstanding at June 30, 2008 and 2007, respectively 20,567,000 10,871,000 Additional paid-in capital 568,000 301,000 Retained earnings 40,337,000 40,606,000 Accumulated other comprehensive income (loss) (1,500,000) (1,580,000) Total Shareholders' Equity 59,972,000 50,198,000 TOTAL LIABILITIES AND SHAREHOLDERS' EQUITY $ 877,552,000 $ 770,641,000 5 San Joaquin Bancorp and Subsidiaries Consolidated Statement of Income (unaudited) Quarters Ended June 30 Year to Date Ended June 30 2008 2007 2008 2007 INTEREST INCOME Loans (including fees) $ 11,926,000 $ 12,231,000 $ 24,869,000 $ 23,645,000 Investment securities 1,007,000 1,429,000 2,159,000 2,944,000 Fed funds & other interest-bearing balances 6,000 59,000 14,000 127,000 Total Interest Income 12,939,000 13,719,000 27,042,000 26,716,000 INTEREST EXPENSE Deposits 3,787,000 5,650,000 8,858,000 11,008,000 Short-term borrowings 370,000 310,000 880,000 400,000 Long-term borrowings 207,000 307,000 485,000 611,000 Total Interest Expense 4,364,000 6,267,000 10,223,000 12,019,000 Net Interest Income 8,575,000 7,452,000 16,819,000 14,697,000 Provision for loan losses 218,000 225,000 328,000 450,000 Net Interest Income After Loan Loss Provision 8,357,000 7,227,000 16,491,000 14,247,000 NONINTEREST INCOME Service charges & fees on deposits 280,000 222,000 537,000 432,000 Other customer service fees 331,000 339,000 595,000 618,000 Other 267,000 304,000 516,000 555,000 Total Noninterest Income 878,000 865,000 1,648,000 1,605,000 NONINTEREST EXPENSE Salaries and employee benefits 2,747,000 2,547,000 5,503,000 4,914,000 Occupancy 251,000 226,000 486,000 469,000 Furniture & equipment 309,000 262,000 597,000 501,000 Promotional 174,000 187,000 347,000 337,000 Professional 371,000 328,000 690,000 717,000 Other 682,000 526,000 1,298,000 989,000 Total Noninterest Expense 4,534,000 4,076,000 8,921,000 7,927,000 Income Before Taxes 4,701,000 4,016,000 9,218,000 7,925,000 Income Taxes 2,058,000 1,659,000 3,988,000 3,353,000 NET INCOME $ 2,643,000 $ 2,357,000 $ 5,230,000 $ 4,572,000 Basic Earnings per Share $ 0.67 $ 0.61 $ 1.33 $ 1.18 Diluted Earnings per Share $ 0.65 $ 0.58 $ 1.29 $ 1.12 6 San Joaquin Bancorp and Subsidiaries Financial Highlights (unaudited) (data in thousands except per share data) Year to Date % Variance 2008 2007 2008 vs. 2007 Net Interest Income $ 16,819 $ 14,697 14.4% Non Interest Income $ 1,648 $ 1,605 2.7% Addition to Provision for Loan Losses $ 328 $ 450 -27.1% Net Income $ 5,230 $ 4,572 14.4% Total Assets $ 877,552 $ 770,641 13.9% Total Loans, Net of Unearned Income $ 725,846 $ 580,378 25.1% Total Deposits $ 727,443 $ 686,420 6.0% Total Shareholders Equity $ 59,972 $ 50,198 19.5% Basic Earnings per Share * $ 1.33 $ 1.18 12.7% Diluted Earnings per Share * $ 1.29 $ 1.12 15.2% Book Value per Share * $ 15.28 $ 12.91 18.4% Key Ratios: Annualized Return on Average Equity 18.18% 19.35% Annualized Return on Average Assets 1.18% 1.23% Annualized Net Interest Margin 4.04% 4.27% Efficiency Ratio 48.31% 48.63% * - Per share data for 2007 have been adjusted for the 2008 stock dividend. San Joaquin Bancorp Contact Information: Barton H. Hill President (661) 281-0300 Stephen M. Annis Executive Vice President & Chief Financial Officer (661) 281-0360 Company Website: www.sjbank.com 7
